DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-15, & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomoto et al. (US PGPub 20140091875)
As per claim 1:
Shimomoto et al. discloses in Fig. 1:
An impedance matching network (impedance adjustment apparatus 3A) comprising: 
a radio frequency (RF) input (input end 301) configured to operably couple to an RF source (high frequency power source 1v, RF frequencies note in para [0064]); 
an RF output (output end 302) configured to operably couple to a plasma chamber (load 5); 
a first capacitor (capacitor 22); a second variable capacitor (21) distinct from the first capacitor; 
a sensor (directional coupler 10) configured to measure a parameter (paras [0077-0079]) related to the plasma chamber; 
and a control circuit (control unit 100) operably coupled to the second variable capacitor and the sensor, the control circuit configured to carry out a matching process of: 
determining a parameter-based value based on the measured parameter (para [0127]); 
inputting the parameter-based value into a match configuration look-up table to determine a match configuration for reducing a reflected power (characteristic parameters are stored in the memory in a tabular format, see Table 2), the match configuration comprising a second variable capacitor configuration, and an RF source frequency (paras [0083-0086] and table 2); 
and causing an altering of the second variable capacitor to the second variable capacitor configuration, and the RF source to the RF source frequency (para [0136]).
	Shimomoto discloses in Fig. 9:
	An impedance matching network (impedance adjustment apparatus 3P) comprising: 
a radio frequency (RF) input (input end 301) configured to operably couple to an RF source (high frequency power source 1p); 
an RF output (output end 302) configured to operably couple to a plasma chamber (load 5); 
a first variable capacitor (variable capacitor 24); 
a second variable capacitor (variable capacitor 21) distinct from the first variable capacitor; 
a sensor (directional coupler 10) configured to measure a parameter (paras [0024-0025]) related to the plasma chamber;
and a control circuit (control unit 100p) operably coupled to the first variable capacitor, the second variable capacitor, and the sensor, the control circuit configured to carry out a matching process of: 
determining a parameter-based value based on the measured parameter (S-parameters, para [0024]); 
inputting the parameter-based value into a match configuration look-up table to determine a match configuration for reducing a reflected power, the match configuration comprising a first variable capacitor configuration, and a second variable capacitor configuration (para [0024-0026); 
and causing an altering of the first variable capacitor to the first variable capacitor configuration, and the second variable capacitor to the second variable capacitor configuration (para [0024-0026], table 1).
	Shimomoto does not disclose:
The combination of limitations where the first capacitor is a variable capacitor operably coupled to the control circuit, and the match configuration comprising a first variable capacitor configuration, a second variable capacitor configuration, and an RF source frequency; and causing an altering of the first variable capacitor to the first variable capacitor configuration, the second variable capacitor to the second variable capacitor configuration, and the RF source to the RF source frequency.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the non-variable first capacitor of Fig. 1 of Shimomoto with a variable capacitor connected to the control unit as per Fig. 9 of Shimomoto to provide the benefit of increasing the range of the capacitance and therefore matching ability of the impedance matching network, as is well understood in the art. 
	As a consequence of the combination, the first capacitor is a variable capacitor operably coupled to the control circuit, and the match configuration comprises a first variable capacitor configuration, a second variable capacitor configuration, and an RF source frequency; and the matching operation includes an altering of the first variable capacitor to a first variable capacitor configuration, the second variable capacitor to a second variable capacitor configuration, and the RF source to a RF source frequency determined by the parameter matrix look up tables.
	
	As per claims 2 & 10:
	Shimomoto discloses in Fig. 1:
the match configuration look-up table comprises, for each of a plurality of parameter-based values, a corresponding match configuration, each corresponding match configuration comprising a second variable capacitor configuration, and an RF source frequency (paras [0083-0086] and table 2).
Shimomoto discloses in Fig. 9:
	the match configuration look-up table comprises, for each of a plurality of parameter-based values, a corresponding match configuration, each corresponding match configuration comprising a first variable capacitor configuration, and a second variable capacitor configuration (para [0024-0026], table 1).
Shimomoto does not disclose:
	the match configuration look-up table comprises, for each of a plurality of parameter-based values, a corresponding match configuration, each corresponding match configuration comprising a first variable capacitor configuration, a second variable capacitor configuration, and an RF source frequency.
As a consequence of the combination of claim 1, the match configuration look-up table comprises, for each of a plurality of parameter-based values, a corresponding match configuration, each corresponding match configuration comprising a first variable capacitor configuration, a second variable capacitor configuration, and an RF source frequency.

	As per claims 3 & 11:
	Shimomoto discloses in Fig. 1:
the match configuration look-up table comprises S-parameter matrices (para [0083]).
Shimomoto discloses in Fig. 9:
	the match configuration look-up table comprises S-parameter matrices (para [0024]).

As per claims 4 & 12:
Shimomoto discloses in Fig. 1:
	the S-parameter matrices are determined using quantized values for the second variable capacitor (positions, para [0083]).
Shimomoto discloses in Fig. 9:
	the S-parameter matrices are determined using quantized values for the first and second variable capacitors (impedance adjustment positions, para [0024]).
Shimomoto does not disclose in Fig. 1:
	the S-parameter matrices are determined using quantized values for the first and second variable capacitors.
As a consequence of the combination of claim 1, the S-parameter matrices are determined using quantized values for the first and second variable capacitors

	As per claim 5:
	Shimomoto discloses in Fig. 1:	
the control circuit is further configured to repeat the matching process (para [0138]).

	As per claims 6 & 14:
	Shimomoto discloses in Fig. 1:
the parameter-based value is a load impedance value (para [0075], para [0083], S-parameters are characteristic parameters exhibiting the load impedance value through comparison of the reflected wave).
	Alternatively:
	Shimomoto discloses:
The directional coupler may be replaced with a high frequency detector to detect voltage and current.
	Shimomoto does not disclose:
		the parameter-based value is a load impedance value
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use load impedance values calculated from voltage and current as an art-recognized alternative to using S & T-parameters for impedance matching, as is well understood in the art.

	As per claims 7 & 15:
	Shimomoto discloses in Fig. 1:
the load impedance value is determined by inputting an input impedance value for the RF input of the matching network into a parameter matrix look-up table, the input impedance value being determined based on the measured parameter value (S-parameters indicate the transmission characteristics of a network at the time of an input signal with a characteristic impedance, and thus are input impedance values, para [0029], with the step of inputting the values into the look-up table being in para [0083-0086]).
	Alternatively:
	Shimomoto discloses:
The directional coupler may be replaced with a high frequency detector to detect voltage and current.
	Shimomoto does not disclose:
the load impedance value is determined by inputting an input impedance value for the RF input of the matching network into a parameter matrix look-up table, the input impedance value being determined based on the measured parameter value.
	At the time of filing, it would have been obvious to one of ordinary skill in the art
to calculate the load impedance value from an input impedance value for the RF input of the matching network into a parameter matrix look-up table, the input impedance value being determined based on the measured parameter value, as an art-recognized method of determining a load impedance from a standardized input impedance (such as 50 Ohms (para [0070]) as a known in the art method of determining load impedance from measured voltage and current values.

	As per claim 9:
	Shimomoto et al. discloses in Fig. 1:
A method of impedance matching comprising:
a) coupling a matching network (impedance adjustment apparatus 3A) between an RF source (high frequency power source 1v, RF frequencies note in para [0064]) and a plasma chamber (load 5), the matching network comprising a first capacitor (capacitor 22) and a second variable capacitor (21) distinct from the first capacitor; 
b) measuring a parameter related to the plasma chamber (paras [0077-0079]); 
c) determining a parameter-based value based on the measured parameter (para [0127]); 
d) inputting the parameter-based value into a match configuration look-up table to determine a match configuration for reducing a reflected power (characteristic parameters are stored in the memory in a tabular format, see Table 2), the match configuration comprising a second variable capacitor configuration and an RF source frequency (paras [0083-0086] and table 2); and 
e) causing an altering of the second variable capacitor to the second variable capacitor configuration, and the RF source to the RF source frequency (para [0136]).
	Shimomoto discloses in Fig. 9:
A method of impedance matching comprising:
a) coupling a matching network (impedance adjustment apparatus 3P) between an RF source (high frequency power source 1p) and a plasma chamber (load 5), the matching network comprising a first variable capacitor (variable capacitor 24) and a second variable capacitor  (variable capacitor 21) distinct from the first variable capacitor; 
b) measuring a parameter related to the plasma chamber (through directional coupler 10, paras [0024-0025]); 
c) determining a parameter-based value based on the measured parameter (S-parameters, para [0024]); 
d) inputting the parameter-based value into a match configuration look-up table to determine a match configuration for reducing a reflected power, the match configuration comprising a first variable capacitor configuration and a second variable capacitor configuration (para [0024-0026); and 
e) causing an altering of the first variable capacitor to the first variable capacitor configuration and the second variable capacitor to the second variable capacitor configuration (para [0024-0026], table 1).
	Shimomoto does not disclose:
The combination of limitations where the first capacitor is a variable capacitor operably coupled to the control circuit, and the match configuration comprising a first variable capacitor configuration, a second variable capacitor configuration, and an RF source frequency; and causing an altering of the first variable capacitor to the first variable capacitor configuration, the second variable capacitor to the second variable capacitor configuration, and the RF source to the RF source frequency.
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the non-variable first capacitor of Fig. 1 of Shimomoto with a variable capacitor connected to the control unit as per Fig. 9 of Shimomoto to provide the benefit of increasing the range of the capacitance and therefore matching ability of the impedance matching network, as is well understood in the art. 
As a consequence of the combination, the first capacitor is a variable capacitor operably coupled to the control circuit, and the match configuration comprises a first variable capacitor configuration, a second variable capacitor configuration, and an RF source frequency; and the matching operation includes an altering of the first variable capacitor to a first variable capacitor configuration, the second variable capacitor to a second variable capacitor configuration, and the RF source to a RF source frequency determined by the parameter matrix look up tables.

	As per claim 13:
	Shimomoto discloses in Fig. 1:	
steps b) to e) are repeated. (para [0138]).

	As per claim 17:
	Shimomoto et al. discloses in Fig. 1:
A semiconductor processing tool (para [0062]) comprising:
a plasma chamber (load 5) configured to deposit a material onto a substrate or etch a material from the substrate (para [0062]); 
and an impedance matching network (impedance adjustment apparatus 3A)  operably coupled to the plasma chamber, the matching network comprising:
a radio frequency (RF) input (input end 301) configured to operably couple to an RF source (high frequency power source 1v, RF frequencies note in para [0064]); 
an RF output (output end 302) configured to operably couple to the plasma chamber (load 5); 
a first capacitor (capacitor 22); a second variable capacitor (21) distinct from the first capacitor; 
a sensor (directional coupler 10) configured to measure a parameter (paras [0077-0079]) related to the plasma chamber; 
and a control circuit (control unit 100) operably coupled to the second variable capacitor and the sensor, the control circuit configured to carry out a matching process of: 
determining a parameter-based value based on the measured parameter (para [0127]); 
inputting the parameter-based value into a match configuration look-up table to determine a match configuration for reducing a reflected power (characteristic parameters are stored in the memory in a tabular format, see Table 2), the match configuration comprising a second variable capacitor configuration, and an RF source frequency (paras [0083-0086] and table 2); 
and causing an altering of the second variable capacitor to the second variable capacitor configuration, and the RF source to the RF source frequency (para [0136]).
	Shimomoto discloses in Fig. 9:
An impedance matching network (impedance adjustment apparatus 3P) comprising: 
a radio frequency (RF) input (input end 301) configured to operably couple to an RF source (high frequency power source 1p); 
an RF output (output end 302) configured to operably couple to a plasma chamber (load 5); 
a first variable capacitor (variable capacitor 24); 
a second variable capacitor (variable capacitor 21) distinct from the first variable capacitor; 
a sensor (directional coupler 10) configured to measure a parameter (paras [0024-0025]) related to the plasma chamber;
and a control circuit (control unit 100p) operably coupled to the first variable capacitor, the second variable capacitor, and the sensor, the control circuit configured to carry out a matching process of: 
determining a parameter-based value based on the measured parameter (S-parameters, para [0024]); 
inputting the parameter-based value into a match configuration look-up table to determine a match configuration for reducing a reflected power, the match configuration comprising a first variable capacitor configuration, and a second variable capacitor configuration (para [0024-0026); 
and causing an altering of the first variable capacitor to the first variable capacitor configuration, and the second variable capacitor to the second variable capacitor configuration (para [0024-0026], table 1).
Shimomoto does not disclose:
The combination of limitations where the first capacitor is a variable capacitor operably coupled to the control circuit, and the match configuration comprising a first variable capacitor configuration, a second variable capacitor configuration, and an RF source frequency; and causing an altering of the first variable capacitor to the first variable capacitor configuration, the second variable capacitor to the second variable capacitor configuration, and the RF source to the RF source frequency.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the non-variable first capacitor of Fig. 1 of Shimomoto with a variable capacitor connected to the control unit as per Fig. 9 of Shimomoto to provide the benefit of increasing the range of the capacitance and therefore matching ability of the impedance matching network, as is well understood in the art. 
	As a consequence of the combination, the first capacitor is a variable capacitor operably coupled to the control circuit, and the match configuration comprises a first variable capacitor configuration, a second variable capacitor configuration, and an RF source frequency; and the matching operation includes an altering of the first variable capacitor to a first variable capacitor configuration, the second variable capacitor to a second variable capacitor configuration, and the RF source to a RF source frequency determined by the parameter matrix look up tables.

	As per claim 18:
	Shimomoto et al. discloses in Fig. 1:
A method of manufacturing a semiconductor, the method comprising:
placing a substrate in a plasma chamber configured to deposit a material layer onto the substrate or etch a material layer from the substrate (para [0069]);
coupling a matching network (impedance adjustment apparatus 3A) between an RF source (high frequency power source 1v, RF frequencies note in para [0064]) and a plasma chamber (load 5), the matching network comprising a first capacitor (capacitor 22) and a second variable capacitor (21) distinct from the first capacitor; 
measuring a parameter related to the plasma chamber (paras [0077-0079]); 
determining a parameter-based value based on the measured parameter (para [0127]); 
inputting the parameter-based value into a match configuration look-up table to determine a match configuration for reducing a reflected power (characteristic parameters are stored in the memory in a tabular format, see Table 2), the match configuration comprising a second variable capacitor configuration and an RF source frequency (paras [0083-0086] and table 2); and  causing an altering of the second variable capacitor to the second variable capacitor configuration, and the RF source to the RF source frequency (para [0136]).
	Shimomoto discloses in Fig. 9:
A method of impedance matching comprising:
coupling a matching network (impedance adjustment apparatus 3P) between an RF source (high frequency power source 1p) and a plasma chamber (load 5), the matching network comprising a first variable capacitor (variable capacitor 24) and a second variable capacitor  (variable capacitor 21) distinct from the first variable capacitor; 
measuring a parameter related to the plasma chamber (through directional coupler 10, paras [0024-0025]); 
determining a parameter-based value based on the measured parameter (S-parameters, para [0024]); 
inputting the parameter-based value into a match configuration look-up table to determine a match configuration for reducing a reflected power, the match configuration comprising a first variable capacitor configuration and a second variable capacitor configuration (para [0024-0026); and 
causing an altering of the first variable capacitor to the first variable capacitor configuration and the second variable capacitor to the second variable capacitor configuration (para [0024-0026], table 1).
	Shimomoto does not disclose:
The combination of limitations where the first capacitor is a variable capacitor operably coupled to the control circuit, and the match configuration comprising a first variable capacitor configuration, a second variable capacitor configuration, and an RF source frequency; and causing an altering of the first variable capacitor to the first variable capacitor configuration, the second variable capacitor to the second variable capacitor configuration, and the RF source to the RF source frequency.
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the non-variable first capacitor of Fig. 1 of Shimomoto with a variable capacitor connected to the control unit as per Fig. 9 of Shimomoto to provide the benefit of increasing the range of the capacitance and therefore matching ability of the impedance matching network, as is well understood in the art. 
As a consequence of the combination, the first capacitor is a variable capacitor operably coupled to the control circuit, and the match configuration comprises a first variable capacitor configuration, a second variable capacitor configuration, and an RF source frequency; and the matching operation includes an altering of the first variable capacitor to a first variable capacitor configuration, the second variable capacitor to a second variable capacitor configuration, and the RF source to a RF source frequency determined by the parameter matrix look up tables.

Claims 8 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Shimomoto et al. (US PGPub 20140091875) as applied to claims 1 & 9 above, and further in view of Lyndaker et al. (US PGPub 20140195033)
	Claims 1 & 9 are disclosed by the resultant combination as rejected above.
	As per claim 8:
	The resultant combination discloses in Shimomoto in Fig. 1:
the first capacitor (21) is coupled in series between the RF input and the RF output, and the second variable capacitor is coupled in parallel between a ground and the RF input or the RF output.
	The resultant combination discloses in Shimomoto in Fig. 9:
the first variable capacitor (24) is coupled in series between the RF input and the RF output, and the second variable capacitor is coupled in parallel between a ground and the RF input or the RF output.
	The resultant combination does not disclose in Shimomoto in Fig. 1:
the first variable capacitor is coupled in series between the RF input and the RF output and is a vacuum variable capacitor (VVC) or an electronically variable capacitor (EVC), and the second variable capacitor is coupled in parallel between a ground and the RF input or the RF output and is a VVC or an EVC.
	Lyndaker discloses in Fig. 1:
an impedance matching circuit for use with a plasma chamber at an RF output (output of impedance matching circuit 134), the impedance matching circuit being connected to a variable frequency power supply (para [0047]) at an RF input (connection to RF cable 144) and comprising:
a first variable capacitor (104) coupled in series between the RF input and the RF output and is a vacuum variable capacitor (VVC) (para [0144]) or an electronically variable capacitor (EVC), and a second variable capacitor (102) is coupled in parallel between a ground and the RF input or the RF output and is a VVC or an EVC (para [0144]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific vacuum variable capacitors for the generic variable capacitors of the resultant combination as an art-recognized alternative/equivalent able to provide the same function in a similar configuration.

Conclusion	
										
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843